—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered February 24, 1992, which, upon a jury verdict, is in *460favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
" 'Photographs may be used to prove constructive notice of an alleged defect shown in the photographs if they are taken reasonably close to the time of the accident and there is testimony that the condition at the time of the accident was substantially as shown in the photographs’ ” (Davis v County of Nassau, 166 AD2d 498, 499; see also, Taylor v New York City Tr. Auth., 48 NY2d 903). Contrary to the plaintiffs’ contentions, the court in the instant case properly refused to admit in evidence several photographs for the purpose of proving constructive notice of the defect alleged herein, as the photographs were taken four years after the accident.
Contrary to the plaintiffs’ further contention, the photographs could not be properly admitted as evidence of a dangerous condition (cf., Saporito v City of New York, 14 NY2d 474).
The plaintiffs’ remaining contentions are without merit. Sullivan, J. P., Miller, O’Brien and Krausman, JJ., concur.